Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jonathon Terrell Patterson appeals the district court’s order granting his motion pursuant to 18 U.S.C. § 3582(c)(2) (2012) for a sentence reduction.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Patterson, No. 5:06-cr-00022-RLV-CH-12 (W.D.N.C. Oct. 19, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 The district court granted Patterson’s § 3582(c)(2) motion, but did not reduce his sentence to the full extent he requested.